DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-15 are pending in the instant invention.

Status of Priority

	This invention is a Divisional (DIV) of US Application No. 16/461,336, filed May 15, 2019 and now US 10,851,100, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2017/112237, filed November 22, 2017, which claims priority under 35 U.S.C. § 119(a-d) to CN 201611035019.5, filed November 23, 2016.

Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. § 121:
Claims 1 and 2, drawn to a method for preparing (3aR,5s,6aS)-N-(3-methoxy-1,2,4-thiadiazol-5-yl)-5-(methyl(7H-pyrrolo[2,3-d]pyrimidin-4-yl)amino)hexahydro-cyclopenta[c]pyrrole-2(1H)-carboxamide of formula (IV), classified in class 544, subclass 280.

NOTE: Claim 1 is generic for Group I.

Claim 3, drawn to a method for preparing (3aR,5s,6aS)-N-(3-methoxy-1,2,4-thiadiazol-5-yl)-5-(methyl(7H-pyrrolo[2,3-d]pyrimidin-4-yl)amino)hexahydro-cyclopenta[c]pyrrole-2(1H)-carboxamide of formula (IV), classified in class 544, subclass 280.

NOTE: Claim 3 is generic for Group II.

Claim 4, drawn to a method for preparing (3aR,5s,6aS)-N-(3-methoxy-1,2,4-thiadiazol-5-yl)-5-(methyl(7H-pyrrolo[2,3-d]pyrimidin-4-yl)amino)hexahydro-cyclopenta[c]pyrrole-2(1H)-carboxamide of formula (IV), classified in class 544, subclass 280.

NOTE: Claim 4 is generic for Group III.

Claim 14, drawn to a method for preparing a pharmaceutically acceptable salt of (3aR,5s,6aS)-N-(3-methoxy-1,2,4-thiadiazol-5-yl)-5-(methyl(7H-pyrrolo[2,3-d]-pyrimidin-4-yl)amino)hexahydrocyclopenta[c]pyrrole-2(1H)-carboxamide of formula (IV), classified in class 544, subclass 280.

NOTE: Claim 14 is generic for Group IV.

Claims 5-10, drawn to a method for preparing N-methyl-N-((3aR,5s,6aS)-octa-hydrocyclopenta[c]pyrrol-5-yl)-7H-pyrrolo[2,3-d]pyrimidin-4-amine of formula (III), classified in class 544, subclass 280.

NOTE: Claim 5 is generic for Group V.

Claims 11-14, drawn to a method for preparing N-methyl-N-((3aR,5s,6aS)-octa-hydrocyclopenta[c]pyrrol-5-yl)-7H-pyrrolo[2,3-d]pyrimidin-4-amine of formula (III), classified in class 544, subclass 280.

NOTE: Claim 11 is generic for Group VI.

The inventions are independent or distinct, each from the other because:
The following inventions are directed to related processes: I and II; I and III; I and IV; I and V; I and VI; II and III; II and IV; II and V; II and VI; III and IV; III and V; III and VI; IV and V; IV and VI; and V and VI.  The related inventions are distinct if: (1) the inventions, as recited, are either incapable of use together or may have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions, as recited, are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions, as recited, are either incapable of use together or may have a materially different design, mode of operation, function, or effect.  For example, neither of the methods, as recited in claims 1, 3, 4, 5, 11 and 14, respectively, contains identical designs, steps for implementation, or modes of operation.  Consequently, as recited, they are mutually exclusive and require materially different designs.  Moreover, the inventions, as recited, do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
	Restriction for examination purposes, as indicated, is proper because all inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, and/or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and/or (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112(a).
	The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
	Should the inventor or joint inventor traverse on the ground that the inventions are not patentably distinct, the inventor or joint inventor should submit evidence or identify any evidence of record showing the inventions to be obvious variants or clearly admit on the record that the inventions are obvious variants.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.
	The inventor or joint inventor is advised that the reply to this requirement to be complete must include: (i) an election of an invention to be examined; and (ii) identification of the claims encompassing the elected invention.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Invention Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624